Citation Nr: 1640500	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-28 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 20 percent for instability of the left ankle with traumatic arthritis.  

3.  Entitlement to a disability rating in excess of 10 percent for instability of the right ankle, with traumatic arthritis.  

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David S. Russotto, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating - PTSD

The Veteran seeks a disability rating in excess of 50 percent for PTSD.  He was last afforded a VA examination of this disability in February 2011, over five years ago.  At that time, a VA examiner concluded the Veteran's PTSD did not result in total occupational or social impairment, and assigned a Global Assessment of Functioning (GAF) score of 62.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., temporarily falling behind in schoolwork).  

Since that time, the Veteran asserts his PTSD has worsened in severity, and rendered him unemployable.  In support of his contentions, he submitted an August 2014 statement from his private physician, M.M.P., M.D., indicating the Veteran is unemployable, at least in part due to his PTSD.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Remand is therefore required to determine the current degree of impairment resulting from the service-connected PTSD.  

Increased Rating - Bilateral Ankles

The Veteran seeks increased ratings for his service-connected bilateral ankle instability with traumatic arthritis.  He was most recently afforded a VA examination of his ankle disabilities in November 2011, nearly five years ago.  He has reported an increase in the severity of his impairment since that time.  In support of his contentions, he submitted an August 2014 statement from his private physician, M.M.P., M.D., indicating the Veteran has both severe arthritis and chronic tendonitis in both ankles, resulting in an inability to stand or walk for long periods of time.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Remand is therefore required to determine the current degree of impairment resulting from the service-connected instability of the bilateral ankles with traumatic arthritis.  

TDIU

The Veteran seeks a TDIU, entitlement to which was denied in an October 2012 rating decision.  Since that time, in an October 2015 rating decision, the Veteran was granted service connection for diabetes mellitus and for coronary artery disease, both effective June 18, 2015.  Initial ratings of 10 percent were assigned for these disabilities.  Due to these awards, the Veteran's combined rating was increased to 70 percent.  It does not appear, however, that the AOJ has reconsidered the Veteran's TDIU claim in light of the additional evidence added to the record.  Remand is therefore required to afford the Veteran an examination and opinion regarding his employability in light of all his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  

The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  The examiner should provide the rationale for all opinions expressed. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the current level of severity of the service-connected right and left ankle disabilities.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  The examination must include range of motion testing, as well as whether additional limitation of motion results from pain, pain on use, weakness, incoordination, fatigability, or related factors.  The examiner must also indicate any other impairment resulting from the Veteran's bilateral ankle disabilities, to include any instability of the ankle joints.  Any resulting neurological impairment must also be noted.  The examiner should provide an opinion concerning the impact of the Veteran's bilateral ankle disabilities on his ability to obtain and maintain gainful employment.  A complete rationale must accompany all medical opinions presented.  

3.  Schedule the Veteran for a vocational evaluation by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire electronic record, to include on VBMS and Virtual VA, should be made available to the examiner.   

The VA examiner should offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities.  

The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded by the service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner is reminded the Veteran has been awarded service connection for PTSD, coronary artery disease, instability and traumatic arthritis of the bilateral ankles, diabetes mellitus, a low back strain, a right bicep injury, and a scar of the right foot.  The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

